Title: To Thomas Jefferson from James Monroe, 16 July 1786
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
New York July 16th. 1786

I have not heard from you for several months past, the last being dated sometime previous to your removal to London. Not knowing  you would have staid so long I have wrote you by every packet to France. We have now present 12. States and hope this will be the case for some time. Soon after my arrival here in the winter I suggested to you my apprehensions that the condition of the act of cession from Virga. which respected the extent of the States to be erected over the ceded territory was an impolitick one and that it might be proper to recommend it to the State to alter it. A proposition of this effect was submitted to Congress which ultimately pass’d advising that it be vested in Congress to divide the said territory into not less than 3. nor more than 5. States. But the investigation of this subject has open’d the eyes of a part of the union so as to enable them to view the subject in a different light from what they have heretofore done. They have therefore manifested a desire to rescind every thing they have heretofore done in it, particularly to increase the number of Inhabitants which should entitle such States to admission into [the] confederacy, and to make it depend on their having on[e] 13th. part of the free inhabitants of the U.S. This wit[h] some other restrictions they wish to impose on them evinces plainly the policy of these men to be to keep them out of the confederacy altogether. I consider this as a dangerous and very mischievous kind of policy and calculated to throw them into the hands of Britain. I know not with certainty whether they will be able to carry this point but if it is press’d and a probability of being carried we shall object to the power of the U.S. to determine the numbers without the consent of the State. It having been left open in the act, does by no means put it in the power of the U.S. to make such restrictions on this head as to defeat the condition altogether. If they do not therefore agree with the delegation to leave it upon the ground of April 23d. 1784. we shall propose a subsequent convention between the parties as to that point, and deny the right of the U.S. to act otherwise in it. In my last I advis’d you of an intrigue on foot under the management of Jay to occlude the Missisipi supported by the delegation of Massachusets. Since my last no further measures have been openly taken in the business, yet it is not relinquish’d. As yet there hath not been a fair tryal of the sense of Congress on the subject. I have a conviction in my own mind that Jay has manag’d this negociation dishonestly. On the other hand I am persuaded that the minister here has no power on the subject, yet I am firmly persuaded that he has conducted himself in such manner in this business as to give him and his court hopes which the sen[se] of Congress nor his instruct[ion]s authorise. Having been on all foreign  business laterly, indeed since you left us, I have had an opportunity of knowing him well, and this communication is founded in circumstances this opportunity hath given me. The Massachusets delegates except the president whose talents and merits have been greatly overated (tho preferable greatly in the latter instance to his brethern) are without exception the most illiberal I have ever seen from that state. Two of these men whose names are Dane and King are elected for the next year which is my motive for making known to you this circumstance. It may possibly be of some service to you, as I shall leave Congress, to possess information, of this kind. The former is I believe honest but the principles of the latter I doubt.—It has been propos’d and supported by our State to have a Colonial government establish’d over the western districts and to cease at the time they shall be admitted into the confederacy; we are fully persuaded it will be beneficial to the setlers and to the U.S. and especially those to whose frontiers such establishment form’d an immediate barrier. This hath not been decided on, and hath only been postpon’d in consequence of the inordinate schemes of some men above alluded to as to the whole policy of the affairs of that country. I am not aware of any thing else that I can give you new. In October I shall leave this for Virga. and shall settle in Fredricksburg for the purpose of commencing the practice of the law. I hope by this you have reachd Paris again and at home, that you have been well pleasd with your trip. Mr. Madison writes me today [he] is at Phila. and intends in a few days a visit here. I am Dear Sir yr. affectionate friend & servant,

Jas. Monroe

